EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-10 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:

Eom et al. (US PGPub./Pat. 10571727) teach a cover substrate of a display, the cover substrate comprising: one surface having curvatures in at least two directions; and the other surface having a curvature in one direction. A touch device including the cover substrate comprises: a touch window having a curved surface; and a display panel on the touch window, wherein the touch window comprises: the cover substrate having curvatures in at least two directions; and a first sensing electrode and a second sensing electrode on the cover substrate, and the display panel has a curved surface.

Sullivan et al. (US PGPub./Pat. 10248158) teach an enclosure assembly of a monitor device includes an enclosure cover having a cover wall extending substantially in a first plane between a plurality of sides, wherein the cover wall includes an interior surface and an opposing exterior surface. The enclosure assembly includes a first stiffener wing and a second stiffener wing each having one or more mounting portions spaced apart from one or more stiffener portions to define one or more wing body ribs, each mounting portion including a mounting surface opposing a corresponding portion of the interior surface of the cover wall. The first stiffener wing includes a first wing body that extends toward a first side of the enclosure cover, and the second stiffener wing includes a second wing body that extends to a second side of the enclosure cover. Additionally, a display and/or a base assembly may be mounted to the enclosure assembly.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…applying an optically clear adhesive to the narrow border plastic cover;
applying a structural adhesive to a second edge portion of the display, the display including a second center portion and the second edge portion defined therein…
… wherein the hard coat treatment is spaced-apart a distance from the narrow border chassis bezel about an entirety of the narrow board chassis bezel.” (Claim 1), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Michael Carter on 06/07/2022.

In the Claim:

Add “, wherein the hard coat treatment is spaced-apart a distance from the narrow border chassis bezel about an entirety of the narrow board chassis bezel.” to the end of Claim 1.

That is,

1.	A method … 
…;
and
bonding the narrow border plastic cover to the display, wherein the hard coat treatment is spaced-apart a distance from the narrow border chassis bezel about an entirety of the narrow board chassis bezel.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628